Filed 2/5/14 P. v. Rebaldo CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B251058
                                                                             (Super. Ct. No. F485043
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

JOSHUA DAVID REBALDO,

     Defendant and Appellant.



                   Joshua David Rebaldo appeals from the judgment entered after he pled no
contest to receiving stolen property (Pen. Code, § 496, subd. (a))1 and admitted a prior
prison term enhancement (§ 667.5, subd. (b)). Pursuant to the negotiated plea, the trial
court sentenced appellant to four years state prison. Appellant was ordered to pay victim
restitution (§ 1202.4, subd. (f)), a $1,200 restitution fine (§ 1202.4, subd. (b)), a $1,200
parole revocation fine (§ 1202.45), a $40 court security fee (§ 1465.8), and a $30
conviction fee (Gov. Code § 70373).
                   Appellant filed a notice of appeal and a request for certificate of probable
cause (§ 1237.5, subd. (a)) alleging, among other things, that he suffered from a
psychiatric disability.




1
    All statutory references are to the Penal Code unless otherwise stated.
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, counsel filed a brief raising no issues. On December 6, 2013,
we advised appellant that he had 30 days within which to personally submit any
contentions or issues that he wished to raise on appeal. No response has been received.
              We have reviewed the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                                         YEGAN, J.


We concur:



              GILBERT, P.J.



              PERREN, J.




                                             2
                                Hugh F. Mullin, Judge

                       Superior Court County of San Luis Obispo

                         ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorey for
Appellant.




                                           3